DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Patent Board Decision on June 21, 2022.  Claims 1-20 are pending in this application during the course of the appeal.

Appeal – Patent Board Decision 
The Patent Trial and Appeal Board reversed the rejections against independent claims 1, 17 and 20, and all rejections against claims 2-16 and 18-19, dependent thereon. The independent claims are allowed by the examiner in accordance with MPEP § 1214.06. Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter in which to present the dependent claim(s) in independent form. EXTENSIONS OF TIME UNDER 37 CFR 1.136 ARE AVAILABLE, but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Prosecution is otherwise closed.

Response to Arguments
Applicants' amendments filed on December 15, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on July 15, 2020.
Applicant’s amendments overcome the rejections of Claims 1-4, 13, 15, and 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Edgar (US 5,543, 820) in view of Takahashi (US 2005/0238227), and the rejection is hereby withdrawn.
Applicant’s amendments overcome the rejection of Claim 14 under 35 U.S.C. § 103 as obvious in view of Edgar, Takahashi, and Yanof et al. (US 2004/0085458 Al, published May 6, 2004, hereby referred to as “Yanof”), and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 17, or the apparatuses of Claim 1 or Claim 20, which specifically comprises the following features in combination with other recited limitations:
- An apparatus for processing image data for an image, wherein the image data comprises colour data expressed in a first colour space, the apparatus comprising: 
- a transformation unit configured to transform the colour data expressed in the first colour space to transformed colour data expressed in a luminance-normalised colour space comprising a luminance component, 
- a first luminance-normalised chrominance component and a second luminance-normalised chrominance component; 
- and one or more processing units configured to perform one or more processing operations on the transformed colour data expressed in the luminance-normalised colour space to generate processed image data, 
- wherein the one or more processing units comprises a correction unit configured to apply a gamma correction to the luminance component of the transformed colour data.
These limitations and their equivalents are recited in independent claims 1, 17 and 20, making these claims allowable subject matter. Likewise claims 2-16 are dependent upon claim 1, and claims 18-19 are dependent upon claim 17. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Edgar (US 5,543, 820), Takahashi (US 2005/0238227), Yanof et al. (US 2004/0085458 Al, published May 6, 2004, hereby referred to as “Yanof”), Pettit (US Patent 8,411,206)and the references cited in form PTO-1449.  None of the references teach the method recited in claim 17, or the apparatuses recited in claim 1 and claim 20.  Both Edgar and Takahashi were used in combination to obviate the claimed features and were the prior art that was presented to the Patent Trial and Appeal Board, but Examiner was not affirmed. The Board summarized that Edgar discloses gamma correction of nonlinear RGB signals, but fails to disclose the required claim features for “gamma correction to the luminance component of the transformed colour data”. Takahashi was used in combination for this feature for disclosing gamma correction on the luminance component in a transformed color space. 
However, the Board responded that there was a failure to establish a reasoning or motivation for this modification as to why an additional step of gamma correction on the luminance component would be necessary or would improve the image, and did not provided enough support to uphold the rejections of record as obviating the claimed features. The modification of Edgar with Takahashi seemed superfluous and the rationale that the Examiner provided did not have enough support to be obvious or to motivate to one of ordinary skill in the art at the time of the invention.  An updated search for interference and prior art, was performed for this specific feature of normalized color data undergoing a color transformation in order to facilitate a gamma correction to the luminance component, as this feature is key to the applicant’s novelty. Pettit is the most prior pertinent reference as it is directed towards a method and system for decoding data in an extended color space, and does teach a unit for de-gamma correction of image data. However, Pettit also teaches that the image is normalized for the luminance components and then undergoes a transformation to an RGB color space prior to performing the de-gamma correction.  As a result, the application is placed in condition for allowance, and the prior art does not teach the recited limitations alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

September 1, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662